■ Sutherland, J.
The bill of exchange upon which this action was brought was drawn at Nassau, New Providence, on the defendant at New York city, and was accepted by the defendant, and indorsed, to the plaintiff before acceptance and before maturity. By the bill the defendant was directed and required to pay at one day’s sight, to the order of Messrs. Sands & Son, (a New York firm,) “ the sum of two hundred and eighteen 67-100 dollars, in specie or its equivalent, being,” &c.
In my opinion, it inevitably follows from the act of congress, commonly called the legal tender act, and from the decisions of the Court of Appeals of this state affirming the constitutionality of that act, that the defendant could discharge his acceptance by paying $218.67 in legal tender notes, commonly called green backs.
The act of congress provides, that these notes shall be “ lawful money and a legal tender in payment of all debts, public and private, except duties and interest on the public debt.”
*564[New York General Term,
April 1, 1867.
As between the plaintiff, and the defendant, the acceptor, the bill represented or was evidence of a debt of §218.67, payable in specie or its equivalent. The acceptance was in legal effect a promise to pay §218.67 in specie or its equivalent, one day after sight. By the very terms of the contract or instrument, the acceptor had the option to pay the §218.67 in specie or its equivalent; and by the act of congress, which has been declared constitutional by the Court of Appenls, legal tender notes, commonly called green backs, are made equivalent to specie or gold or silver coin, for the purpose of paying all debts due from one individual or citizen to another. The legal tender act, and the decisions upholding its constitutionality, have in effect made a legal tender note for the payment of ten dollars, ten dollars, for the purpose of paying a debt of ten dollars.
The judgment should he reversed.
Leonard, J.
Rodes v. Bronson, (34 N. Y. Rep. 649,) controls this case, and we must follow the decision of the Court of Appeals. The judgment must be reversed, &c.
Ingraham, J. also concurred.
Judgment reversed.
Leonard, Sutherland and Ingraham, Justices,]